         Case 1:19-cr-00067-PGG Document 74 Filed 03/31/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 31, 2020
BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Christopher Hammatt, et al., 19 Cr. 67 (PGG)

Dear Judge Gardephe,

        The Government writes on behalf of all parties, and in response to a request from Your
Honor’s chambers, to respectfully request an adjournment of the April 10, 2020 pretrial conference
in the above-referenced matter in light of the dangers and uncertainty concerning the COVID-19
virus. The parties request that the Court adjourn the pretrial conference until the week of May 18.
The parties are available on the following dates: (i) May 19, 2020 after 3:00 p.m.; (ii) May 20,
2020 after 1:00 p.m.; and (iii) May 22, 2020 after 12:00 p.m.

       The Government further requests, without objection from the parties, that time be
prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), and pursuant to
Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20 Misc. 154 (S.D.N.Y. Mar. 13,
2020), between April 10, 2020 and the date of the next pretrial conference.


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _____________________________
                                             Nicholas W. Chiuchiolo
                                             Assistant United States Attorney
                                             (212) 637-1247

cc: all counsel of record (by ECF)
